DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I in the reply filed on 12/09/2021 is acknowledged.
Claims 9 and 18-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species II-III, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/09/2021.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the dissimilar-material layer is also provided on another outer surface of the element body that extends in a direction perpendicular to the lamination direction” in claim 3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “about” in claims 7 and 14-15 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-5, 7-8, 12, 14, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yatabe et al. [U.S. Pub. No. 2018/0096778].
Regarding Claim 1, Yatabe et al. shows a multilayer coil component (Figs. 17-21B and teachings from Figs. 14A-21B) comprising: 
an element body (20) that includes a plurality of insulating layers (20 having elements G11-G16 or G1-G10, Paragraph [0143]) laminated together (see Figs. 14A-21B); 
a coil (30) that is embedded in the element body (see Figs. 14A-21B, claim 1) and that includes a coil conductor layer (see Fig. 18) provided between the insulating layers (see Fig. 18, element 30 between elements G11-G16); and 
a first outer electrode (one of element 50) and a second outer electrode (another one of element 50) each of which is provided on at least one of outer surfaces of the 
wherein a dissimilar-material layer (22) that is made of a material different from the insulating layers (20 having elements G11-G16 or G1-G10, Paragraphs [0081], [0143]) is provided on at least one of the outer surfaces of the element body (see Figs. 14A-21B) that extend in a lamination direction in which the plurality of insulating layers are laminated together (see Figs. 14A-21B, element 22 extend in a lamination direction in which element 20 having elements G11-G16 are laminated together, Paragraphs [0142], [0147]).
Regarding Claim 2, Yatabe et al. shows the dissimilar-material layer (22) is at least provided on two of the outer surfaces of the element body (see Figs. 14A-21B, element 22 is at least provided on two of the outer surfaces of element 20) that extend in the lamination direction (see Figs. 14A-21B), the two surfaces opposing each other (see Figs. 14A-21B). 
Regarding Claim 4, Yatabe et al. shows the dissimilar-material layer (22) includes an inorganic material (ferrite or glass, Paragraph [0078]).  
Regarding Claim 5, Yatabe et al. shows the inorganic material is a ferrite material (ferrite, Paragraph [0078]) or a metal magnetic material.
Regarding Claim 7, Yatabe et al. shows a thickness of the dissimilar-material layer (22) is from about 5 µm to about 50 µm (Paragraphs [0076], [0097]).  
Regarding Claim 8, Yatabe et al. shows the lamination direction is the same as a direction in which a mounting surface extends (see Figs. 14A-21B, the lamination 
Regarding Claim 12, Yatabe et al. shows the dissimilar-material layer (22) includes an inorganic material (ferrite or glass, Paragraph [0078]).  
Regarding Claim 14, Yatabe et al. shows a thickness of the dissimilar-material layer (22) is from about 5 µm to about 50 µm (Paragraphs [0076], [0097]).  
Regarding Claim 16, Yatabe et al. shows the lamination direction is the same as a direction in which a mounting surface extends (see Figs. 14A-21B, the lamination direction which is similar to the coil axis direction is the same as a direction in which a mounting surface 14 extends, Paragraphs [0103], [0147], claim 12).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 10-11, 13, 15, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yatabe et al. in view of Tachibana [JP 2010-206089].
Regarding Claims 3 and 11, Yatabe et al. shows the claimed invention as applied above but does not show the dissimilar-material layer is also provided on another outer surface of the element body that extends in a direction perpendicular to the lamination direction.
Tachibana shows an electronic component (Figs. 1-9) teaching and suggesting the dissimilar-material layer (12a) is also provided on another outer surface of the element body (see Figs. 1-9, element 12a such as layers 20a-20c or 20m-20o is also provided on another outer surface of element 12b) that extends in a direction perpendicular (see Figs. 1-9) to the lamination direction (see Figs. 1-9).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the dissimilar-material layer is also provided on another outer surface of the element body that extends in a direction perpendicular to the lamination direction as taught by Tachibana for the coil component as disclosed by Yatabe et al. to improve reliably the mechanical strength and inductance values and reduce floating/stray capacitance (Abstract, Advantage, see English translation).
Regarding Claim 10, Yatabe et al. shows the claimed invention as applied above but does not show the dissimilar-material layer that is provided on at least one of the outer surfaces of the element body extending in the lamination direction is in contact with the coil conductor layer, which is exposed between the insulating layers.  

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the dissimilar-material layer that is provided on at least one of the outer surfaces of the element body extending in the lamination direction is in contact with the coil conductor layer, which is exposed between the insulating layers as taught by Tachibana for the coil component as disclosed by Yatabe et al. to improve reliably the mechanical strength and inductance values and reduce floating/stray capacitance (Abstract, Advantage, see English translation).
Regarding Claim 13, Yatabe et al. shows the dissimilar-material layer (22) includes an inorganic material (ferrite or glass, Paragraph [0078]).  
Regarding Claim 15, Yatabe et al. shows a thickness of the dissimilar-material layer (22) is from about 5 µm to about 50 µm (Paragraphs [0076], [0097]).
Regarding Claim 17, Yatabe et al. shows the lamination direction is the same as a direction in which a mounting surface extends (see Figs. 14A-21B, the lamination 
Regarding Claim 20, Yatabe et al. shows the claimed invention as applied above but does not show the dissimilar-material layer that is provided on at least one of the outer surfaces of the element body extending in the lamination direction is in contact with the coil conductor layer, which is exposed between the insulating layers.  
Tachibana shows an electronic component (Figs. 1-9) teaching and suggesting the dissimilar-material layer (12a) that is provided on at least one of the outer surfaces of the element body extending in the lamination direction (see Figs. 1-9, element 12a such as layers 20d-20l provided on at least one of the outer surfaces of element 12b extending in the lamination direction) is in contact with the coil conductor layer (see Figs. 1-9, element 12a such as layers 20d-20l is in contact with element 18), which is exposed between the insulating layers (element 18 is exposed between elements 22a-22i).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the dissimilar-material layer that is provided on at least one of the outer surfaces of the element body extending in the lamination direction is in contact with the coil conductor layer, which is exposed between the insulating layers as taught by Tachibana for the coil component as disclosed by Yatabe et al. to improve reliably the mechanical strength and inductance values and reduce floating/stray capacitance (Abstract, Advantage, see English translation).

Claims 3, 11, 13, 15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yatabe et al. in view of Ito et al. [U.S. Pub. No. 2013/0222101].
Regarding Claims 3 and 11, Yatabe et al. shows the claimed invention as applied above but does not show the dissimilar-material layer is also provided on another outer surface of the element body that extends in a direction perpendicular to the lamination direction.
Ito et al. shows a coil component (Figs. 1-3B) teaching and suggesting the dissimilar-material layer (15b, 16) is also provided on another outer surface of the element body (see Figs. 1-3B, elements 15b, 16 is also provided on another outer surface of element body) that extends in a direction perpendicular (see Figs. 1-3B) to the lamination direction (see Figs. 1-3B).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the dissimilar-material layer is also provided on another outer surface of the element body that extends in a direction perpendicular to the lamination direction as taught by Ito et al. for the coil component as disclosed by Yatabe et al. to facilitate magnetic coupling to obtain desirable inductance values.
Regarding Claim 13, Yatabe et al. shows the dissimilar-material layer (22) includes an inorganic material (ferrite or glass, Paragraph [0078]).  
Regarding Claim 15, Yatabe et al. shows a thickness of the dissimilar-material layer (22) is from about 5 µm to about 50 µm (Paragraphs [0076], [0097]).  
Regarding Claim 17, Yatabe et al. shows the lamination direction is the same as a direction in which a mounting surface extends (see Figs. 14A-21B, the lamination .

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yatabe et al. in view of Sato et al. [JP 2013-183009].
Regarding Claim 6, Yatabe et al. shows the inorganic material is glass (Paragraph [0078]).  
However, Yatabe et al. does not explicitly disclose the glass is crystallized glass.  
Sato et al. shows a coil component (Fig. 1) teaching and suggesting the dissimilar-material layer (11) includes the inorganic material is crystallized glass (see English translation).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have crystallized glass as taught by Sato et al. for the coil component as disclosed by Yatabe et al. to achieve the function of a reinforcing layer to maintain strength of the coil portion and retaining the shape of the coil portion (see English translation).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yatabe et al. in view of Tada et al. [U.S. Pub. No. 2003/0164533].
Regarding Claim 6, Yatabe et al. shows the inorganic material is glass (Paragraph [0078]).  

Tada et al. shows a coil component (Fig. 1) teaching and suggesting the dissimilar-material layer (27) includes the inorganic material is crystallized glass (Paragraph [0030]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have crystallized glass as taught by Tada et al. for the coil component as disclosed by Yatabe et al. to facilitate mechanical strength and prevent the body from damage such as cracks (Paragraph [0048]).

Claims 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yatabe et al. in view of Im et al. [U.S. Pub. No. 2015/0371755].
Regarding Claims 8 and 16, Yatabe et al. shows the claimed invention as applied above.
Moreover, Im et al. shows an electronic component (Figs. 1-6) teaching and suggesting the lamination direction is the same as a direction in which a mounting surface extends (see Figs. 1-6, the lamination direction is the same as a direction in which mounting surface extends).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the lamination direction is the same as a direction in which a mounting surface extends as taught by Im et al. for the coil component as disclosed by Yatabe et al. to generate high inductance and increase magnetic resonance frequency (Paragraph [0006]).

Claims 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yatabe et al. in view of Nakano et al. [JP 2001-044039].
Regarding Claims 10 and 20, Yatabe et al. shows the claimed invention as applied above but does not show the dissimilar-material layer that is provided on at least one of the outer surfaces of the element body extending in the lamination direction is in contact with the coil conductor layer, which is exposed between the insulating layers.  
Nakano et al. shows a device (Figs. 1-2) teaching and suggesting the dissimilar-material layer (8) that is provided on at least one of the outer surfaces of the element body extending in the lamination direction (see Figs. 1-2, element 8 provided on at least one of the outer surfaces of element 4 extending in the lamination direction) is in contact with the coil conductor layer (see Figs. 1-2, element 8 is in contact with element 10), which is exposed between the insulating layers (element 10 is exposed between elements 2a-2d).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the dissimilar-material layer that is provided on at least one of the outer surfaces of the element body extending in the lamination direction is in contact with the coil conductor layer, which is exposed between the insulating layers as taught by Nakano et al. for the coil component as disclosed by Yatabe et al. to protect the inner conductor which can enable reduction in size and the inductance value are stabilized (Abstract, Advantage, see English translation).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yatabe et al. in view of Tachibana or Ito et al. as applied to claim 3 above, and further in view of Im et al. [U.S. Pub. No. 2015/0371755].
Regarding Claim 17, Yatabe et al. in view of Tachibana or Ito et al. shows the claimed invention as applied above.
Moreover, Im et al. shows an electronic component (Figs. 1-6) teaching and suggesting the lamination direction is the same as a direction in which a mounting surface extends (see Figs. 1-6, the lamination direction is the same as a direction in which mounting surface extends).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the lamination direction is the same as a direction in which a mounting surface extends as taught by Im et al. for the coil component as disclosed by Yatabe et al. in view of Tachibana or Ito et al. to generate high inductance and increase magnetic resonance frequency (Paragraph [0006]).





Claims 1-5, 7-8, 10-17, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tachibana [JP 2010-206089] in view of Yatabe et al. [U.S. Pub. No. 2018/0096778].
Regarding Claim 1, Tachibana shows a multilayer coil component (Figs. 1-9) comprising: 
an element body (12b) that includes a plurality of insulating layers (22a-22i) laminated together (see Figs. 1-9); 
a coil (18) that is embedded in the element body (see Figs. 1-9, element 18 is embedded in element 12) and that includes a coil conductor layer (18a-18h) provided between the insulating layers (see Figs. 1-9, elements 18a-18h between elements 22a-22i); and 
a first outer electrode (14a) and a second outer electrode (14b) each of which is provided on at least one of outer surfaces of the element body (see Figs. 1-9, elements 14a, 14b provided on at least one of outer surfaces of element 12b) and each of which is electrically connected to the coil (see Figs. 1-9, elements 14a, 14b electrically connected to element 18, see English translation), 
wherein a dissimilar-material layer (12a having layers 20a-20o) that is made of a material different from the insulating layers (see English translation elements 12a, 12b are made of material different to obtain different porosity) is provided on at least one of the outer surfaces of the element body (see Figs. 1-9) that extend in a lamination direction in which the plurality of insulating layers are laminated together (see Figs. 1-9, element 12a such as layers 20d-20l extend in a lamination direction in which elements 22a-22i are laminated together).

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a dissimilar-material layer that is made of a material different from the insulating layers as taught by Yatabe et al. for the coil component as disclosed by Tachibana to achieve higher mechanical strength in order to obtain desirable resistance to indentation under a static load or to scratching (Paragraph [0080]).
Regarding Claim 2, Tachibana shows the dissimilar-material layer (12a) is at least provided on two of the outer surfaces of the element body (see Figs. 1-9, element 12a such as layers 20d-20l is at least provided on two of the outer surfaces of element 12b) that extend in the lamination direction (see Figs. 1-9), the two surfaces opposing each other (see Figs. 1-9). 
In addition, Yatabe et al. shows the dissimilar-material layer (22) is at least provided on two of the outer surfaces of the element body (see Figs. 14A-21B, element 22 is at least provided on two of the outer surfaces of element 20) that extend in the lamination direction (see Figs. 14A-21B), the two surfaces opposing each other (see Figs. 14A-21B).
Regarding Claim 3, Tachibana shows the dissimilar-material layer (12a) is also provided on another outer surface of the element body (see Figs. 1-9, element 12a such as layers 20a-20c or 20m-20o is also provided on another outer surface of element 12b) 
Regarding Claim 4, Tachibana shows the dissimilar-material layer (12a) includes an inorganic material (ferrite ceramic, see English translation).
In addition, Yatabe et al. shows the dissimilar-material layer (22) includes an inorganic material (ferrite or glass, Paragraph [0078]).  
Regarding Claim 5, Tachibana shows the inorganic material is a ferrite material (ferrite ceramic, see English translation) or a metal magnetic material.
In addition, Yatabe et al. shows the inorganic material is a ferrite material (ferrite, Paragraph [0078]) or a metal magnetic material.
Regarding Claim 7, Yatabe et al. shows a thickness of the dissimilar-material layer (22) is from about 5 µm to about 50 µm (Paragraphs [0076], [0097]).  
Regarding Claim 8, Yatabe et al. shows the lamination direction is the same as a direction in which a mounting surface extends (see Figs. 14A-21B, the lamination direction which is similar to the coil axis direction is the same as a direction in which a mounting surface 14 extends, Paragraphs [0103], [0147], claim 12).
Regarding Claim 10, Tachibana shows the dissimilar-material layer (12a) that is provided on at least one of the outer surfaces of the element body extending in the lamination direction (see Figs. 1-9, element 12a such as layers 20d-20l provided on at least one of the outer surfaces of element 12b extending in the lamination direction) is in contact with the coil conductor layer (see Figs. 1-9, element 12a such as layers 20d-20l is in contact with element 18), which is exposed between the insulating layers (element 18 is exposed between elements 22a-22i).

Regarding Claims 12-13, Yatabe et al. shows the dissimilar-material layer (22) includes an inorganic material (ferrite or glass, Paragraph [0078]).  
Regarding Claims 14-15, Yatabe et al. shows a thickness of the dissimilar-material layer (22) is from about 5 µm to about 50 µm (Paragraphs [0076], [0097]).  
Regarding Claims 16-17, Yatabe et al. shows the lamination direction is the same as a direction in which a mounting surface extends (see Figs. 14A-21B, the lamination direction which is similar to the coil axis direction is the same as a direction in which a mounting surface 14 extends, Paragraphs [0103], [0147], claim 12).
Regarding Claim 20, Tachibana shows the dissimilar-material layer (12a) that is provided on at least one of the outer surfaces of the element body extending in the lamination direction (see Figs. 1-9, element 12a such as layers 20d-20l provided on at least one of the outer surfaces of element 12b extending in the lamination direction) is in contact with the coil conductor layer (see Figs. 1-9, element 12a such as layers 20d-20l is in contact with element 18), which is exposed between the insulating layers (element 18 is exposed between elements 22a-22i).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tachibana in view of Yatabe et al. as applied to claims 1 and 4 above, and further in view of Sato et al. [JP 2013-183009].
Regarding Claim 6, Yatabe et al. shows the inorganic material is glass (Paragraph [0078]).  
However, Tachibana in view of Yatabe et al. does not explicitly disclose the glass is crystallized glass.  
Sato et al. shows a coil component (Fig. 1) teaching and suggesting the dissimilar-material layer (11) includes the inorganic material is crystallized glass (see English translation).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have crystallized glass as taught by Sato et al. for the coil component as disclosed by Tachibana in view of Yatabe et al. to achieve the function of a reinforcing layer to maintain strength of the coil portion and retaining the shape of the coil portion (see English translation).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tachibana in view of Yatabe et al. as applied to claims 1 and 4 above, and further in view of Tada et al. [U.S. Pub. No. 2003/0164533].
Regarding Claim 6, Yatabe et al. shows the inorganic material is glass (Paragraph [0078]).  
However, Tachibana in view of Yatabe et al. does not explicitly disclose the glass is crystallized glass.  

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have crystallized glass as taught by Tada et al. for the coil component as disclosed by Tachibana in view of Yatabe et al. to facilitate mechanical strength and prevent the body from damage such as cracks (Paragraph [0048]).

Claims 8 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tachibana in view of Yatabe et al. as applied to claims 1-3 above, and further in view of Im et al. [U.S. Pub. No. 2015/0371755].
Regarding Claims 8 and 16-17, Tachibana in view of Yatabe et al. shows the claimed invention as applied above.
Moreover, Im et al. shows an electronic component (Figs. 1-6) teaching and suggesting the lamination direction is the same as a direction in which a mounting surface extends (see Figs. 1-6, the lamination direction is the same as a direction in which mounting surface extends).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the lamination direction is the same as a direction in which a mounting surface extends as taught by Im et al. for the coil component as disclosed by Tachibana in view of Yatabe et al. to generate high inductance and increase magnetic resonance frequency (Paragraph [0006]).

Claims 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tachibana in view of Yatabe et al. as applied to claims 1-2 above, and further in view of Nakano et al. [JP 2001-044039].
Regarding Claims 10 and 20, Tachibana in view of Yatabe et al. shows the claimed invention as applied above.  
In addition, Nakano et al. shows a device (Figs. 1-2) teaching and suggesting the dissimilar-material layer (8) that is provided on at least one of the outer surfaces of the element body extending in the lamination direction (see Figs. 1-2, element 8 provided on at least one of the outer surfaces of element 4 extending in the lamination direction) is in contact with the coil conductor layer (see Figs. 1-2, element 8 is in contact with element 10), which is exposed between the insulating layers (element 10 is exposed between elements 2a-2d).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the dissimilar-material layer that is provided on at least one of the outer surfaces of the element body extending in the lamination direction is in contact with the coil conductor layer, which is exposed between the insulating layers as taught by Nakano et al. for the coil component as disclosed by Tachibana in view of Yatabe et al. to protect the inner conductor which can enable reduction in size and the inductance value are stabilized (Abstract, Advantage, see English translation).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZFUNG JACKIE CHAN whose telephone number is (571)270-7981. The examiner can normally be reached M-TH 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TSZFUNG J CHAN/Primary Examiner, Art Unit 2837